ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 neil.mcmurdie@us.ing.com July 1, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account B Post-Effective Amendment No. 8 to Registration Statement on Form N-4 Prospectus Title: ING express Retirement Variable Annuity File Nos. 333-167182 and 811-02512 Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company (the "Company") and its Variable Annuity Account B (the "Account") and under Rule 485(a) of the Securities Act of 1933, as amended (the "1933 Act") and the Investment Company Act of 1940, as amended (the "1940 Act"), we are submitting for filing the above-referenced Post- Effective Amendment to a Registration Statement on Form N-4 with respect to the single premium deferred individual variable annuity contracts (the "Contracts") offered by the Company through the Account. The purpose of this filing is to: Update the prospectus to include the changes in response to previously provided comments to the prospectus described in the correspondence filings dated May 21, 2013, and then again on June 7, 2013; Make certain nonmaterial changes to the prospectus in order to clarify disclosure; and To include all necessary financial statements, exhibits and other information for this Post-Effective Amendment to be complete and eligible to be declared effective on July 3, 2013. hereby represent that this filing contains all financial statements, exhibits and other information necessary for this Post-Effective Amendment to be complete and eligible to be declared effective on July 3, 2013,pursuant to paragraph (a)(3) of Rule 485 of the 1933 Act. We have "marked" the differences between the prospectus in this Post-Effective Amendment against the prospectus in the registration statement filed under Rule 485(a) on February 20, 2013. If you have any questions, please call the undersigned at (860) 580-2824. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Windsor Site ING North America Insurance Corporation One Orange Way, C2N Windsor, CT 06095
